NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY BARNES,                                 No. 16-35418

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01001-BR

 v.
                                                MEMORANDUM*
ROUTH CRABTREE OLSEN PC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Timothy Barnes appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Fair Debt Collection Practices Act (“FDCPA”)

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Barnes’ request for oral
argument, set forth in his opening brief, is denied.
Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040-41 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Barnes’ claims under the FDCPA and

section 646.639 of the Oregon Unfair Trade Practices Act because the alleged

communications were not attempts to collect a debt as defined by the FDCPA. See

Ho v. ReconTrust Co., NA, 858 F.3d 568, 572 (9th Cir. 2017) (foreclosure actions

are not attempts to collect “debt” as that term is generally defined by the FDCPA);

Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 970 (9th Cir. 2017) (explaining

that “while the FDCPA regulates security interest enforcement activity, it does so

only through Section 1692f(6),” and that “[a]s for the remaining FDCPA

provisions, ‘debt collection’ refers only to the collection of a money debt”); see

also Or. Rev. Stat. § 646.643 (compliance with the FDCPA demonstrates

compliance with ORS 646.639).

      The district court properly dismissed Barnes’ civil conspiracy claim because

Barnes failed to allege facts sufficient to state any plausible claim for relief. See

Granewich v. Harding, 985 P.2d 788, 792-93 (Or. 1999) (civil conspiracy is not a

separate theory of recovery; rather it is a way in which a person may become

jointly liable for another’s unlawful conduct).

      The district court did not abuse its discretion by denying Barnes’ motion for

reconsideration under Federal Rule of Civil Procedure Rule 59(e) because Barnes


                                           2                                     16-35418
failed to establish any basis for such relief. See Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration).

      We do not consider matters not properly raised before the district court, or

matters not specifically and distinctly raised and argued in the opening brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                  16-35418